DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment dated on 7/30/2021 and Appeal dated on 4/4/2022
Claims 1, 3-9, 11-15 and 17-25 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first detector" in claim 11 and “second detector” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In claim 12, the “first detector” is defined as “the first detector includes at least one of a sensor for detecting a wind speed, a sensor for detecting a tilt of the human-powered vehicle, a sensor for detecting a vehicle speed of the human-powered vehicle, a sensor for detecting a torque of the human driving force, and a sensor for detecting a rotational speed of a crank of the human-powered vehicle”. In paragraph 30, the “first detector” is defined as “The first detector 56 includes at least one of a wind sensor 60, an inclination sensor 62, a vehicle speed sensor 64, a torque sensor 66, and a crank rotation sensor 68. The first detector 56 can further include at least one of an image sensor 70, a load sensor 72, and an acceleration sensor 74”. The “first detector” based on the description is interpreted as a wind speed sensor, vehicle speed sensor, tilt sensor, image sensor, load sensor, or acceleration sensor for the claim 11.  In specification paragraph 40, the “second detector” is defined as “the torque sensor 66 and the crank rotation sensor 68 can be used as the second detector 58”. Accordingly, the “second detector” is interpreted as a torque sensor or crank rotation sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1.

Biderman et al. (US9669700B2) discloses a system, method, and device for operations of an electrically motorized vehicle. The vehicle can utilize an electrically motorized wheel to convert a non-motorized wheeled vehicle to an electrically motorized wheeled vehicle. One method for controlling a device of the electrically motorized wheel includes calculating a set of parameters associated with a fitness level of the user for use in determining an amount of assistance a user will receive from the electrically motorized wheel.

	Tanaka et al. (US5971090A) discloses a torque limiting device for motors in electrically driven vehicles includes a control device for controlling an electric driving power supplied to a motor in an electrically driven vehicle; a detecting section for detecting a driven state of the motor and outputting an output signal of the motor; and an upper electric driving power limit setting device in which a plurality of restricting values corresponding to the output signal from the detecting section are previously set, wherein the upper electric driving power limit setting device gives a command to the control device to restrict an upper limit of the driving power on the basis of one of the plurality of restricting values when the output signal is outputted, thereby limiting a torque of the motor.

	Hatanaka et al. (JP2002255082A) discloses a traveling resistance calculating part 62 calculates actual traveling resistance based on a total driving force wherein human power based on the pedaling force and electric auxiliary power by a motor 14 are added and the variation of a vehicle speed. A standard resistance calculating part 60 retrieves a map based on the vehicle speed and calculates standard traveling resistance at a flat place. An auxiliary power calculating part 63 calculates: auxiliary power Pm capable of compensating a difference between the actual traveling resistance Ra and the standard traveling resistance Rr. A motor torque calculating part 64 calculates motor torque T based on the auxiliary power Pm and instructs the motor 14. By supplying the auxiliary power, a rider on a power-assisted bicycle can drive on an inclined road surface with the same traveling feeling as on a flat place.

	Hatanaka et al. (US6306062B1) discloses a driving force control system for an automotive vehicle comprises a controller. The controller determines standard resistance (RLDTRQ) in response to vehicle speed (VSP), and it also determines an increment in running resistance (RESTRQ) from the standard resistance (RLDTRQ). The controller determines driving force correction (ADDFD) in response to the increment in running resistance (RESTRQ). The controller adds the driving force correction (ADDFD) to ordinary target driving force (tTd#n) to provide corrected target driving force (tTd). The controller converts the increment in running resistance (RESTRQ) into the driving force correction (ADDFD) at a rate that is variable in response to the increment in running resistance (RESTRQ).

	The features of “the electronic controller being further configured to control the motor so that the ratio decreases as the travel resistance increases upon determining the travel resistance is in a predetermined range” and “where the travel resistance is greater than the predetermined range, the electronic controller setting a constant value regardless of the travel resistance so that the ratio can be decreased as the travel resistance increases”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668